Citation Nr: 0824919	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  04-38 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in April 2008, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, for additional development.  The 
case is now before the Board for final appellate 
consideration.


FINDING OF FACT

The competent medical evidence, overall, does not demonstrate 
that the veteran's hypertension is related to service, or was 
caused or aggravated beyond its natural progression by a 
service-connected disability.


CONCLUSION OF LAW

Service connection for hypertension, to include as secondary 
to diabetes mellitus, is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in November 2005 that fully addressed 
all four notice elements.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of supplemental statements of the case dated in May 2007 
and May 2008 after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The appellant was afforded VA medical 
examinations in May 2003 and May 2007, and a VA medical 
opinion was obtained in April 2008.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Turning to the merits of the veteran's claim, he contends 
that his service-connected diabetes mellitus has caused his 
hypertension or aggravated it beyond its natural progression.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Certain chronic diseases, including hypertension, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service-connected disorder).  Allen v. Brown, 7 Vet. App. 439 
(1995).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310(b) (2007).

The veteran's service medical records are negative for 
complaints, symptoms, findings or diagnoses related to 
hypertension.  There was one elevated reading of 150/100 
following a motor vehicle accident in June 1969; however, 
hypertension was not diagnosed.  Significantly, at his 
separation from service in August 1969, his blood pressure 
was normal.  There is no evidence of pertinent complaints, 
symptoms, findings or diagnoses within one year of the 
veteran's separation from service.  Because the claimed 
condition was not seen during service, service connection may 
not be established based on chronicity in service or 
continuity of symptomatology thereafter.  38 C.F.R. § 3.303; 
Savage, 10 Vet. App. at 494-97.  Because the claimed 
condition was not seen within one year of the veteran's 
separation from service, presumptive service connection is 
not warranted.  38 C.F.R. § 3.310(a).

Post-service medical records do not show hypertension for 
many years after the veteran's separation from service.  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

VA treatment records show treatment for hypertension many 
years after service but do not link it to the veteran's 
diabetes.  

The report of a May 2003 VA examination provides that the 
examiner reviewed the veteran's claims file thoroughly.  The 
examiner observes that the veteran's hypertension was first 
diagnosed in 1998, at age 52.  The report provides the 
pertinent medical history, current treatment and results of 
physical examination. The diagnosis was type 2 diabetes and 
hypertension, presently not treated due to patient's 
noncompliance.  The examiner expressed the opinion that it 
was not at least as likely as not that the veteran's 
hypertension was secondary to his diabetes.  

The report of a May 2007 VA examination provides the 
veteran's pertinent medical history, current treatment, and 
current complaints.  The veteran was currently under 
treatment and on a restricted diet for diabetes.  As for 
hypertension, the veteran reported that he had it after he 
was diagnosed with diabetes but did not remember the actual 
onset.  The hypertension was not caused or related to the 
diabetes.  The hypertension's onset was in the veteran's 40s, 
although the veteran did not remember the exact date.  He was 
currently taking medication for it.  The diagnoses were 
insulin-requiring diabetes mellitus type 2; and essential 
hypertension, medical therapy, not caused by diabetes 
mellitus.  

Pursuant to the Board's April 2008 remand, the veteran's 
claims file was returned to the VA examiner who had conducted 
the May 2007 examination for an additional opinion.  In an 
April 2008 report, the examiner noted that the claims file 
was extensively reviewed.  The diagnosis was essential 
hypertension (nonservice-connected) and non (sic) insulin-
requiring diabetes mellitus II.  

The examiner stated that the natural progression of essential 
hypertension was widely variable among individuals.  Only 
broad generalizations could be drawn between behavioral, 
ethnic and gender groups.  Progression of hypertension in an 
individual could not be predicted by current medical 
expertise.  Essential hypertension was naturally progressive, 
but the degree of progression, fluctuation or lability were 
not measureable by current medical expertise.  

The preponderance of the medical evidence did not support 
diabetes as a significant contributor to the natural 
progression of essential hypertension, with one exception.  
That exception was diabetes-induced renal failure.  In this 
case, the veteran had normal renal function and therefore his 
diabetes mellitus was noncontributory.  The examiner 
concluded by stating that the veteran's hypertension was less 
likely than not worsened beyond its natural progression due 
to service connection diabetes mellitus.  

The VA examination reports and opinion are competent medical 
evidence against the veteran's claim that his service-
connected diabetes mellitus either caused his hypertension or 
aggravated it beyond its natural progression.  They are based 
on a review of the veteran's claims file and/or current 
examination findings, as well as the examiners' medical 
training and expertise. 

There is no medical evidence to the contrary of the VA 
examination reports and opinion.  There is no medical 
evidence linking the veteran's hypertension to his service or 
indicating that his diabetes mellitus caused his hypertension 
or aggravated it beyond its natural progression.  

The Board is aware of the veteran's own contentions.  A 
layperson, without the appropriate medical training and 
expertise, is not competent to provide a probative 
(persuasive) opinion on a medical matter, such as the source 
of the current disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Thus, in the current 
claim, the veteran's own personal opinion that his service-
connected diabetes mellitus either caused his hypertension or 
aggravated it beyond its natural progression is not a 
sufficient basis for awarding service connection.  

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for hypertension, to 
include as secondary to diabetes mellitus.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for hypertension, to include as secondary 
to diabetes mellitus, is denied.



____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


